
	
		II
		Calendar No. 891
		110th CONGRESS
		2d Session
		S. 2774
		[Report No. 110–427]
		IN THE SENATE OF THE UNITED STATES
		
			March 13, 2008
			Mr. Leahy (for himself,
			 Mr. Hatch, Mrs.
			 Feinstein, Mr. Schumer,
			 Mr. Inouye, Mr.
			 Menendez, Mrs. Murray,
			 Mr. Harkin, Mr.
			 Bingaman, Mr. Hagel,
			 Mr. Brown, Mr.
			 Salazar, Mr. Nelson of
			 Nebraska, Mr. Martinez,
			 Mr. Akaka, Mr.
			 Lugar, Mr. Graham,
			 Ms. Klobuchar, Mr. Coleman, Mr.
			 Bayh, and Mr. Kennedy)
			 introduced the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		
			July 21 (legislative day, July 17),
			 2008
			Reported by Mr. Leahy,
			 without amendment
		
		A BILL
		To provide for the appointment of additional Federal
		  circuit and district judges, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Judgeship Act of
			 2008.
		2.Circuit judges
			 for the circuit courts of appeals
			(a)In
			 generalThe President shall appoint, by and with the advice and
			 consent of the Senate—
				(1)1 additional
			 circuit judge for the first circuit court of appeals;
				(2)2 additional
			 circuit judges for the second circuit court of appeals;
				(3)2 additional
			 circuit judges for the third circuit court of appeals;
				(4)1 additional
			 circuit judge for the sixth circuit court of appeals;
				(5)2 additional
			 circuit judges for the eighth circuit court of appeals; and
				(6)4 additional
			 circuit judges for the ninth circuit court of appeals.
				(b)Temporary
			 judgeshipsThe President shall appoint, by and with the advice
			 and consent of the Senate, 2 additional circuit judges for the ninth circuit
			 court of appeals. The first 2 vacancies arising on the court 10 years or more
			 after judges are first confirmed to fill both temporary circuit judgeships
			 created by this subsection shall not be filled.
			(c)TablesIn
			 order that the table contained in section 44 of title 28, United States Code,
			 will, with respect to each judicial circuit, reflect the changes in the total
			 number of permanent circuit judgeships authorized as a result of subsection (a)
			 of this section, such table is amended to read as follows:
				
					
						
							
								
								
								CircuitsNumber of
						judges
								
							
							
								District of Columbia11
								
								First7
								
								Second15
								
								Third16
								
								Fourth15
								
								Fifth17
								
								Sixth17
								
								Seventh11
								
								Eighth13
								
								Ninth33
								
								Tenth12
								
								Eleventh12
								
								Federal12.
								
							
						
					.
			3.District judges
			 for the district courts
			(a)In
			 generalThe President shall appoint, by and with the advice and
			 consent of the Senate—
				(1)4 additional
			 district judges for the district of Arizona;
				(2)4 additional
			 district judges for the central district of California;
				(3)4 additional
			 district judges for the eastern district of California;
				(4)2 additional
			 district judges for the northern district of California;
				(5)1 additional
			 district judge for the district of Colorado;
				(6)4 additional
			 district judges for the middle district of Florida;
				(7)2 additional
			 district judges for the southern district of Florida;
				(8)1 additional
			 district judge for the southern district of Indiana;
				(9)1 additional
			 district judge for the district of Minnesota;
				(10)1 additional
			 district judge for the western district of Missouri;
				(11)1 additional
			 district judge for the district of Nebraska;
				(12)1 additional
			 district judge for the district of New Mexico;
				(13)3 additional
			 district judges for the eastern district of New York;
				(14)1 additional
			 district judge for the western district of New York;
				(15)1 additional
			 district judge for the district of Oregon;
				(16)1 additional
			 district judge for the district of South Carolina;
				(17)1 additional
			 district judge for the eastern district of Texas;
				(18)2 additional
			 district judges for the southern district of Texas;
				(19)1 additional
			 district judge for the western district of Texas;
				(20)1 additional
			 district judge for the eastern district of Virginia; and
				(21)1 additional
			 district judge for the western district of Washington.
				(b)Temporary
			 judgeshipsThe President shall appoint, by and with the advice
			 and consent of the Senate—
				(1)1 additional
			 district judge for the middle district of Alabama;
				(2)1 additional
			 district judge for the district of Arizona;
				(3)1 additional
			 district judge for the central district of California;
				(4)1 additional
			 district judge for the northern district of California;
				(5)1 additional
			 district judge for the district of Colorado;
				(6)1 additional
			 district judge for the middle district of Florida;
				(7)1 additional
			 district judge for the southern district of Florida;
				(8)1 additional
			 district judge for the district of Idaho;
				(9)1 additional
			 district judge for the northern district of Iowa;
				(10)1 additional
			 district judge for the district of Nevada;
				(11)1 additional
			 district judge for the district of New Jersey;
				(12)1 additional
			 district judge for the district of New Mexico;
				(13)1 additional
			 district judge for the district of Oregon; and
				(14)1 additional
			 district judge for the district of Utah.
				For each of
			 the judicial districts named in this subsection, the first vacancy arising on
			 the district court 10 years or more after a judge is first confirmed to fill
			 the temporary district judgeship created in that district by this subsection
			 shall not be filled.(c)Existing
			 judgeships
				(1)The existing
			 judgeships for the district of Hawaii, the district of Kansas, and the eastern
			 district of Missouri authorized by section 203(c) of the Judicial Improvements
			 Act of 1990 (Public Law 101–650; 104 Stat. 5089) as amended by Public Law
			 105–53, and the existing judgeships for the district of Arizona and the
			 district of New Mexico authorized by section 312(c) of the 21st Century
			 Department of Justice Appropriations Authorization Act (Public Law 107–273, 116
			 Stat. 1758), as of the effective date of this Act, shall be authorized under
			 section 133 of title 28, United States Code, and the incumbents in those
			 offices shall hold the office under section 133 of title 28, United States
			 Code, as amended by this Act.
				(2)The existing
			 judgeship for the northern district of Ohio authorized by section 203(c) of the
			 Judicial Improvements Act of 1990 (Public Law 101–650, 104 Stat. 5089) as
			 amended by Public Law 105–53, as of the effective date of this Act, shall be
			 extended. The first vacancy in the office of district judge in this district
			 occurring 20 years or more after the confirmation date of the judge named to
			 fill the temporary judgeship created by section 302(c) shall not be
			 filled.
				(d)TablesIn
			 order that the table contained in section 133 of title 28, United States Code,
			 will, with respect to each judicial district, reflect the changes in the total
			 number of permanent district judgeships authorized as a result of subsections
			 (a) and (c) of this section, such table is amended to read as follows:
				
					
						
							
								DistrictsJudges
								
							
							
								Alabama:
								
								Northern7
								
								Middle3
								
								Southern3
								
								Alaska3
								
								Arizona17
								
								Arkansas:
								
								Eastern5
								
								Western3
								
								California:
								
								Northern16
								
								Eastern10
								
								Central31
								
								Southern13
								
								Colorado8
								
								Connecticut8
								
								Delaware4
								
								District of
						Columbia15
								
								Florida:
								
								Northern4
								
								Middle19
								
								Southern19
								
								Georgia:
								
								Northern11
								
								Middle4
								
								Southern3
								
								Hawaii4
								
								Idaho2
								
								Illinois:
								
								Northern22
								
								Central4
								
								Southern4
								
								Indiana:
								
								Northern5
								
								Southern6
								
								Iowa:
								
								Northern2
								
								Southern3
								
								Kansas6
								
								Kentucky:
								
								Eastern5
								
								Western4
								
								Eastern and
						Western1
								
								Louisiana:
								
								Eastern12
								
								Middle3
								
								Western7
								
								Maine3
								
								Maryland10
								
								Massachusetts13
								
								Michigan:
								
								Eastern15
								
								Western4
								
								Minnesota8
								
								Mississippi:
								
								Northern3
								
								Southern6
								
								Missouri:
								
								Eastern7
								
								Western6
								
								Eastern and
						Western2
								
								Montana3
								
								Nebraska4
								
								Nevada7
								
								New
						Hampshire3
								
								New
						Jersey17
								
								New
						Mexico8
								
								New York:
								
								Northern5
								
								Southern28
								
								Eastern18
								
								Western5
								
								North
						Carolina:
								
								Eastern4
								
								Middle4
								
								Western4
								
								North
						Dakota2
								
								Ohio:
								
								Northern11
								
								Southern8
								
								Oklahoma:
								
								Northern3
								
								Eastern1
								
								Western6
								
								Northern, Eastern, and
						Western1
								
								Oregon7
								
								Pennsylvania:
								
								Eastern22
								
								Middle6
								
								Western10
								
								Puerto
						Rico7
								
								Rhode
						Island3
								
								South
						Carolina11
								
								South
						Dakota3
								
								Tennessee:
								
								Eastern5
								
								Middle4
								
								Western5
								
								Texas:
								
								Northern12
								
								Southern21
								
								Eastern8
								
								Western14
								
								Utah5
								
								Vermont2
								
								Virginia:
								
								Eastern12
								
								Western4
								
								Washington:
								
								Eastern4
								
								Western8
								
								West
						Virginia:
								
								Northern3
								
								Southern5
								
								Wisconsin:
								
								Eastern5
								
								Western2
								
								Wyoming3.
								
							
						
					.
			4.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as may be necessary to carry out the
			 provisions of this Act, including such sums as may be necessary to provide
			 appropriate space and facilities for the judicial positions created by this
			 Act.
		5.Effective
			 date
			(a)In
			 generalThis Act (including
			 the amendments made by this Act) shall take effect on January 21, 2009.
			(b)Coordination
			 ruleThe amendments made by this Act shall take effect after the
			 amendment made by section 509(a)(2) of the Court Security Improvement Act of
			 2007 (Public Law 110–177; 121 Stat 2543).
			
	
		July 21 (legislative day, July 17), 2008
		Reported without amendment
	
